TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



NO. 03-08-00623-CV


Rick C. Magana, Appellant

v.

Tiffany Sims, Appellee




FROM THE DISTRICT COURT OF TRAVIS COUNTY, 200TH JUDICIAL DISTRICT
NO. D-1-FM-04-007702, HONORABLE DERWOOD JOHNSON, JUDGE PRESIDING


M E M O R A N D U M   O P I N I O N

		Rick C. Magana's brief was due on March 30, 2009.  No brief was filed by that date. 
This Court's clerk sent Magana a notice of late brief dated April 14, 2009.  The notice informed
Magana that failure to file a response by April 24, 2009, could result in dismissal of the appeal for
want of prosecution.  To date, Magana has not filed a brief, a motion to extend, or other response. 
This appeal is dismissed for want of prosecution and for Magana's failure to comply with a notice
from the clerk requiring a response within a specified time.  See Tex. R. App. P. 42.3(b), (c).

  
						G. Alan Waldrop, Justice
Before Justices Patterson, Pemberton and Waldrop
Dismissed for Want of Prosecution
Filed:   June 25, 2009